Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 8-9, 10, 12, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. U.S. Patent Application Publication No. US 2019/0335477.

Regarding claim 1, Nam et al. discloses a user equipment (UE) (in para. [0032], Nam et al. discloses a UE embodiment implementing a method or an apparatus or non-transitory computer-readable medium) comprising:
a transceiver (FIG. 7 device 705, implemented as UE 115, may include a receiver 710, a communications manager 715, and a transmitter 720) configured to receive configuration information on a set of uplink (UL) beams and at least one associated sounding reference signal (SRS) resource, wherein each of the UL beams is associated with one RS resource (in para. [0032], Nam et al. method, apparatuses, and non-transitory computer-readable medium discloses operations, features, means, or instructions for receiving configuration information from the base station that configures two or more SRS resources, corresponding to the claimed SRS resource, for two or more instances of a SRS transmission using each of the two or more uplink transmission beams, corresponding to the claimed set of uplink beams. In view of that, each uplink beam corresponds to one SRS resource as appreciated by one of ordinary skill in the art before the effective filing date of the claimed invention);
and a processor operably connected to the transceiver (in para. [0114], FIG. 7 device 705 may also include a processor), the processor configured to: detect that an event occurs (in para. [0013], Nam et al. discloses the receiving the DCI further may include instructions for receiving a trigger for an aperiodic channel state indicator (CSI) reference signal (RS), the trigger including a CSI request field that indicates whether the first set of receive beamforming parameters or the second set of receive beamforming parameters may be to be used for measuring the CSI-RS. In view of that, the instructions for receiving a trigger for an aperiodic channel state indicator (CSI) reference signal (RS) correspond to the claimed detecting that an event occurs; and the trigger, as taught by Nam et al., corresponds to the claimed event), and calculate an UL beam reporting associated with at least one of the UL beams (in para. [0025], Nam et al. further the DCI includes a trigger for an aperiodic CSI-RS, the trigger including a CSI request field that indicates which of the two or more different sets of receive beamforming parameters may be to be used for measuring the CSI-RS at the UE. Each of the two or more measurement reports may be determined based on the two or more different sets of receive beamforming parameters. In para. [0028] Nam et al. further discloses each of the two or more different uplink transmission beams having different transmit beamforming parameters and each of the two or more different uplink transmission beams corresponding to a single set of uplink receive beamforming parameters at the base station. In view of that, the reports as discussed above is associated with one of the uplink transmission beams);
Nam et al. does not expressly disclose the transceiver is further configured to: initiate or receive “a request for an SRS transmission” as set forth in the application claim. 
In para. [0109] and FIG. 6, at 615, the base station 105-e may configure multiple SRS instances for different uplink transmit beams and the base station 105-e may transmit the configuration information 620 to the UE 115-e. In para. [0110], at 625, the UE 115-e may identify resources for transmission of multiple instances of SRS transmissions via multiple uplink transmit beams. In para. [0111], the UE 115-e may transmit a first SRS instance 630 via a first uplink transmit beam, and may transmit a second SRS instance 640 via a second uplink transmit beam. Because the base station 105-e transmits the configuration information 620 for the UE 115-e to transmit a first SRS instance 630 via a first uplink transmit beam and transmit a second SRS instance 640 via a second uplink transmit beam and (in para. [0012]) an indication of which of the first set of receive beamforming parameters or the second set of receive beamforming parameters may be preferred for the downlink transmission wherein the indication includes a request provided in an uplink transmission, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the UE 115-e implicitly receives a request from the base station 105-e for SRS transmissions. The motivation for the modification is that the UE 115-e receives an indication of which of the first set of receive beamforming parameters or the second set of receive beamforming parameters may be preferred for the downlink transmission wherein the indication includes a request provided in an uplink transmission.
Nam et al. further discloses the step of transmitting the UL beam reporting after the event occurs (in para. [0201] and FIG. 7, at 1725, the UE may transmit the first measurement report and the second measurement report to the base station after the event occurs as discussed above).

Regarding claim 2, in addition to claim 1 rejection, Nam et al. further discloses wherein the transceiver is configured to transmit the SRS transmission on one of the at least one associated SRS resource after the event occurs and in response to reception (as discussed in claim 1 rejection, in para. [0013], Nam et al. discloses the receiving the DCI further may include instructions for receiving a trigger for an aperiodic channel state indicator (CSI) reference signal (RS). In para. [0109] and FIG. 6, at 615, the base station 105-e may configure multiple SRS instances for different uplink transmit beams that are to be received via a same uplink receive beam and the base station 105-e may transmit the configuration information 620 to the UE 115-e. In para. [0110], at 625, the UE 115-e may identify resources for transmission of multiple instances of SRS transmissions via multiple uplink transmit beams).

Regarding claim 3, in addition to claim 1 rejection, Nam et al. further discloses 
wherein to initiate the SRS transmission, the transceiver is configured to: transmit a pre-notification message indicating the SRS transmission after the event occurs; and transmit the SRS transmission on one of the at least one associated SRS resource after transmission of the pre-notification message (in para. [0114], FIG. 7 device 705 (e.g. UE 115) may include a communications manager 715. In para. [0117], the communications manager 715 may determine that two or more different uplink transmission beams are to be configured for uplink transmissions to a base station, each of the two or more different uplink transmission beams having different transmit beamforming parameters and each of the two or more different uplink transmission beams spatially associated with a single set of uplink receive beamforming parameters at the base station. The communications manager 715 may transmit an indication to the base station that the first uplink transmission beam or the second uplink transmission beam is used for an uplink transmission, transmit a first instance of a first reference signal to the base station using a first uplink transmission beam, and transmit a second instance of the first reference signal to the base station using a second uplink transmission beam. In view of that, FIG. 7 device 705 initiates the reference signal transmission by transmitting an indication to the base station (corresponding to the claimed “transmit a pre-notification message”) that the first uplink transmission beam or the second uplink transmission beam being used.

Regarding claim 5, in addition to claim 1 rejection, Nam et al. further discloses wherein the transceiver is further configured to transmit an UL beam recommendation in the UL beam reporting after the event occurs (in para. [0028], Nam et al. method further discloses the step of determining that two or more different uplink transmission beams are to be configured for uplink transmissions to a base station, transmitting a first instance of a first reference signal to the base station using a first uplink transmission beam, transmitting a second instance of the first reference signal to the base station using a second uplink transmission beam, and transmitting an indication to the base station that the first uplink transmission beam or the second uplink transmission beam is used for an uplink transmission. In view of that, the above underlined features, as taught by Nam et al., is equivalent to the claimed “an UL beam recommendation in the UL beam reporting after the event occurs”).

Regarding claim 8, Nam et al. discloses a base station (BS) comprising: a processor (in para. [0020], Nam et al. discloses an apparatus for wireless communication at a base station including a processor) configured to:
generate configuration information on a set of uplink (UL) beams and at least one associated sounding reference signal (SRS) resource, wherein each of the UL beams is associated with one RS resource (in para. [0109], Nam et al. discloses the base station 105-e may transmit the configuration information 620 to the UE 115-e. In view of that, the base station 105-e generates and transmits the claimed configuration information to the UE 115-e. In para. [0032], Nam et al. further discloses the UE 115-e receives configuration information from the base station that configures two or more SRS resources, corresponding to the claimed SRS resource, for two or more instances of a SRS transmission using each of the two or more uplink transmission beams, corresponding to the claimed set of uplink beams); and a transceiver operably connected to the processor (in para. [0057], Nam et al. further discloses base stations 105 may include or may be referred to by those skilled in the art as a base transceiver station), the transceiver configured to:
transmit the configuration information for the UL beams and the at least one associated SRS resource (as discussed above, in para. [0109], Nam et al. discloses the base station 105-e may transmit the configuration information 620 to the UE 115-e). Nam et al., however, does not expressly disclose the step of receive or transmit a request for an SRS transmission as set forth in the application claim.
In para. [0109] and FIG. 6, at 615, the base station 105-e may configure multiple SRS instances for different uplink transmit beams and the base station 105-e may transmit the configuration information 620 to the UE 115-e. In para. [0110], at 625, the UE 115-e may identify resources for transmission of multiple instances of SRS transmissions via multiple uplink transmit beams. In para. [0111], the UE 115-e may transmit a first SRS instance 630 via a first uplink transmit beam, and may transmit a second SRS instance 640 via a second uplink transmit beam. Because the base station 105-e transmits the configuration information 620 for the UE 115-e to transmit a first SRS instance 630 via a first uplink transmit beam and transmit a second SRS instance 640 via a second uplink transmit beam and (in para. [0012]) an indication of which of the first set of receive beamforming parameters or the second set of receive beamforming parameters may be preferred for the downlink transmission wherein the indication includes a request provided in an uplink transmission, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the base station 105-e implicitly transmits a request to the UE 115-e for SRS transmissions. The motivation for the modification is that the UE 115-e receives an indication of which of the first set of receive beamforming parameters or the second set of receive beamforming parameters may be preferred for the downlink transmission wherein the indication includes a request provided in an uplink transmission.
Nam et al. further discloses the step of receiving an UL beam reporting associated with at least one of the UL beams after an event occurs (in para. [0013], Nam et al. discloses the receiving the DCI further may include instructions for receiving a trigger for an aperiodic channel state indicator (CSI) reference signal (RS), the trigger including a CSI request field that indicates whether the first set of receive beamforming parameters or the second set of receive beamforming parameters may be to be used for measuring the CSI-RS. In view of that, the trigger, as taught by Nam et al., corresponds to the claimed event). Further in para. [0201] and FIG. 7, at 1725, the UE may transmit the first measurement report and the second measurement report to the base station after the event occurs as discussed above).

Regarding claim 9, in addition to claim 8 rejection, Nam et al. further discloses wherein the transceiver is configured to receive the SRS transmission on one of the at least one associated SRS resource after the event occurs and in response to transmission of the request for the SRS transmission (as discussed in claim 8 rejection, in para. [0013], Nam et al. discloses the receiving the DCI further may include instructions for receiving a trigger for an aperiodic channel state indicator (CSI) reference signal (RS). In para. [0109] and FIG. 6, at 615, the base station 105-e may configure multiple SRS instances for different uplink transmit beams and the base station 105-e may transmit the configuration information 620 to the UE 115-e. In para. [0110], at 625, the UE 115-e may identify resources for transmission of multiple instances of SRS transmissions via multiple uplink transmit beams. In view of that, the base station 105-e receives SRS transmission through a resource after the event occurs).

Regarding claim 10, in addition to claim 8 rejection, Nam et al. further discloses wherein the transceiver is configured to: receive a pre-notification message indicating the SRS transmission after the event occurs; and 
receive the SRS transmission on one of the at least one associated SRS resource after reception of the pre-notification message (in para. [0114], FIG. 7 device 705 (e.g. UE 115) may include a communications manager 715. In para. [0117], the communications manager 715 may transmit an indication to the base station that the first uplink transmission beam or the second uplink transmission beam is used for an uplink transmission, transmit a first instance of a first reference signal to the base station using a first uplink transmission beam, and transmit a second instance of the first reference signal to the base station using a second uplink transmission beam. In view of that, the base station receives an indication (corresponding to the claimed “receive a pre-notification message”) for the reference signal transmission and receives the first uplink transmission beam or the second uplink transmission beam being used.

Regarding claim 12, in addition to claim 8 rejection, Nam et al. further discloses wherein the transceiver is further configured to receive an UL beam recommendation in the UL beam reporting after the event occurs (in para. [0028], Nam et al. method further discloses the step of determining that two or more different uplink transmission beams are to be configured for uplink transmissions to a base station, transmitting a first instance of a first reference signal to the base station using a first uplink transmission beam, transmitting a second instance of the first reference signal to the base station using a second uplink transmission beam, and transmitting an indication to the base station that the first uplink transmission beam or the second uplink transmission beam is used for an uplink transmission. In view of that, the above underlined features, as taught by Nam et al., is equivalent to the claimed “an UL beam recommendation in the UL beam reporting after the event occurs”).

Regarding claim 14, application claim is rejected on the same ground as discussed in claim 1 rejection because of similar scope. Furthermore, application claim is directed to a method including steps that can be performed by the elements of the UE in claim 1.

Regarding claim 15, in addition to claim 14 rejection, application claim is rejected on the same ground as discussed in claim 2 rejection because of similar scope.

Regarding claim 16, in addition to claim 14 rejection, application claim is rejected on the same ground as discussed in claim 3 rejection because of similar scope.

Regarding claim 18, in addition to claim 14 rejection, application claim is rejected on the same ground as discussed in claim 5 rejection because of similar scope.

Allowable Subject Matter

Claims 4, 6-7, 10-11, 13, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631